
	
		II
		112th CONGRESS
		1st Session
		S. 378
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide a tax incentive to individuals teaching in elementary and secondary
		  schools located in rural or high unemployment areas and to individuals who
		  achieve certification from the National Board for Professional Teaching
		  Standards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incentives to Educate American
			 Children Act of 2011 or the I Teach Act of 2011.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)As a result of retirements and decreasing
			 retention of beginning teachers, classrooms are filled with less experienced
			 teachers. The most common number of years of teaching experience for public
			 school teachers has decreased from 15 years experience in 1987–1988 to just 1
			 year teaching experience in the most recent data for 2007–2008. Students
			 deserve teachers with more experience and training.
				(2)Recent research confirms that additional
			 years of teaching experience at the same grade level (up to 20 years) add a
			 direct positive impact on student achievement.
				(3)The most recent data (2007–2008) from the
			 National Center for Education Statistics find 32 percent of America’s public
			 schools are in rural school districts, and the increased transportation costs
			 these school districts face mean they have less money for instructional costs
			 and salaries. Department of Education data show that rural school districts
			 have the lowest base salaries for starting teachers and this continues as
			 teachers move to the top of the local salary range. Rural schools face these
			 challenges in all States.
				(4)A 2009 study by the Education Trust reports
			 that high poverty high schools are twice as likely not to have teachers
			 certified in their fields than low poverty schools. The same study found the
			 percentage of first year teachers to be higher in high poverty schools in
			 cities, suburbs, and small towns. Rural schools have first year teacher rates
			 above the national average regardless of poverty rate.
				(5)The National Board for Professional
			 Teaching Standards was founded in 1987 as a follow up to the landmark 1983
			 report, A Nation at Risk, by the Carnegie Task Force on
			 Teaching. The National Board for Professional Teaching Standards is an
			 independent, nonprofit, and nonpartisan organization the mission of which is to
			 establish high and rigorous standards for what accomplished teachers should
			 know and be able to do.
				(6)Nearly 91,000 teachers from all 50 States
			 and the District of Columbia have completed certification by the National Board
			 for Professional Teaching Standards, where certification is a rigorous
			 assessment process for teachers.
				(7)In 2008, the National Research Council
			 (NRC) of the National Academies affirmed that students taught by National Board
			 certified teachers make higher gains on achievement tests than those taught by
			 teachers who have not applied for or have not achieved certification.
				(8)A recent study by the Economic Policy
			 Institute found that public school teachers earn significantly less than other
			 college graduates. The study found teachers were paid on average only 77
			 percent as much as other college graduates and the disparity is growing.
				(b)PurposesThe purposes of this Act are as
			 follows:
				(1)To encourage teachers, through a refundable
			 tax credit, to work in public elementary and secondary schools located in rural
			 areas or schools with high poverty.
				(2)To provide an additional tax credit to
			 teachers who achieve certification from the National Board for Professional
			 Teaching Standards in order to recruit and retain highly qualified teachers in
			 public elementary and secondary schools.
				3.Refundable tax credit
			 for individuals teaching in elementary and secondary schools located in high
			 poverty or rural areas and certified teachers
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 36C the following new section:
				
					36D.Tax credit for
				individuals teaching in elementary and secondary schools located in high
				poverty or rural areas and certified teachers
						(a)Allowance of
				creditIn the case of an
				eligible teacher, there shall be allowed as a credit against the tax imposed by
				this subtitle for the taxable year an amount equal to the applicable amount for
				the eligible academic year ending during such taxable year.
						(b)Applicable
				amountFor purposes of this
				section—
							(1)Teachers in
				schools in rural areas or schools with high poverty
								(A)In
				generalIn the case of an
				eligible teacher who performs services in a public kindergarten or a public
				elementary or secondary school described in subparagraph (B) during the
				eligible academic year, the applicable amount is $1,000.
								(B)School
				describedA public
				kindergarten or a public elementary or secondary school is described in this
				subparagraph if—
									(i)at least 75 percent of the students
				attending such kindergarten or school receive free or reduced-cost lunches
				under the school lunch program established under the Richard B. Russell
				National School Lunch Act, or
									(ii)such kindergarten or school has a School
				Locale Code of 41, 42, or 43, as determined by the Secretary of
				Education.
									(2)Certified
				teachersIn the case of an
				eligible teacher who is certified by the National Board for Professional
				Teaching Standards for the eligible academic year, the applicable amount is
				$1,000.
							(3)Certified
				teachers in schools in rural areas or schools with high povertyIn the case of an eligible teacher
				described in paragraphs (1) and (2), the applicable amount is $2,000.
							(c)Eligible
				teacherFor purposes of this
				section, the term eligible teacher means, for any eligible
				academic year, an individual who is a kindergarten through grade 12 classroom
				teacher or instructor in a public kindergarten or a public elementary or
				secondary school on a full-time basis for such eligible academic year.
						(d)Additional
				definitionsFor purposes of
				this section—
							(1)Elementary and
				secondary schoolsThe terms
				elementary school and secondary school have the
				respective meanings given such terms by section 9101 of the
				Elementary and Secondary Education Act of
				1965.
							(2)Eligible
				academic yearThe term
				eligible academic year means any academic year ending in a taxable
				year beginning after December 31,
				2011.
							.
			(b)Conforming
			 amendments
				(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting 36D, after
			 36C,.
				(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after the item relating to section 36C the following new
			 item:
					
						
							Sec. 36D. Tax credit for
				individuals teaching in elementary and secondary schools located in high
				poverty or rural areas and certified
				teachers.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to academic years ending in taxable years beginning
			 after December 31, 2011.
			
